Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses an electronic device  in which “in the setup procedure according to the first method: notifying a start of the setup in the setup procedure according to the first method; attempting to obtain connection information from an external device according to a first procedure; when the connection information is obtained successfully in the setup procedure according to the first method; storing the connection information, which is obtained according to the first procedure, in the memory; and attempting to connect to an access point of a wireless network using the connection information, which is obtained according to the first procedure; and starting a setup procedure according to a second method when the connection information is not obtained in the setup procedure according to the first method, in the setup procedure according to the second method: displaying a message requesting input of the connection information on the display; obtaining the connection information according to a second procedure, the connection information including characters input through the input interface; storing the connection information, which is obtained according to the second procedure, in the memory; and attempting to connect to the access point of the wireless network using the connection information obtained according to the second procedure” which is allowable in combination with the other claimed limitations. 

The closest prior art such as Lee et al. (US P. No. 2016/0323916) and Dong (US P. No. 2014/0362842), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kim et al. (US P. No. 9736871) discloses a method for transmitting and receiving information related to an association identification (AID) by a first non-access point station (non-AP STA) in a wireless communication system, the method comprising: performing, by the first non-AP STA, a direct link setup procedure with a second non-AP STA.
Lee et al. (US P. No. 2016/0323916) discloses the method for performing a random access procedure by a user equipment in a network in which a plurality of communication systems interwork may comprise: establishing an association with an access point (AP) of a neighboring wireless LAN communication system if it is impossible to perform a direct uplink transmission to a cellular communication system of the plurality of communication systems or that the UE is located in an area where direct uplink transmission is not possible; transmitting, to the AP, a first message including a random access preamble sequence; receiving a second message from a eNode B of the cellular communication system in response to the first message; transmitting, to the AP, a third message including the received second message and a radio resource control (RRC) connection request; and receiving, from the eNode B, a fourth message related to an RRC connection setup in response to the third message.
Dong (US P. No. 2014/0362842) discloses a Fast Initial Link Setup communication method, comprising: generating a Beacon frame which physical frame header comprises a first identification information field, and/or a physical layer convergence procedure service data unit comprises a second identification information field, and the value of the first identification information field is a first value and/or the value of the second identification information field is a second value, which indicates that an access point supports a Fast Initial Link Setup function; sending the Beacon frame; and/or receiving an initial link setup first message, and the value of the first identification information field in the physical frame header of the initial link setup first message is the first value and/or the value of the second identification information field in the physical layer convergence procedure service data unit is the second value, which indicates that a terminal supports the Fast Initial Link Setup function.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 08, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672